ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2020-07-13_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)


                                ORDER OF 13 JULY 2020




                                    2020
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                           ORDONNANCE DU 13 JUILLET 2020




3 CIJ1190.indb 1                                              11/02/22 12:19

                                                 Official citation:
                         Application of the International Convention for the Suppression
                        of the Financing of Terrorism and of the International Convention
                             on the Elimination of all Forms of Racial Discrimination
                             (Ukraine v. Russian Federation), Order of 13 July 2020,
                                            I.C.J. Reports 2020, p. 78




                                            Mode officiel de citation :
                          Application de la convention internationale pour la répression
                         du financement du terrorisme et de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                        (Ukraine c. Fédération de Russie), ordonnance du 13 juillet 2020,
                                             C.I.J. Recueil 2020, p. 78




                                                                                1190
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-003851-5




3 CIJ1190.indb 2                                                                             11/02/22 12:19

                                                     13 JULY 2020

                                                          ORDER




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                   13 JUILLET 2020

                                                   ORDONNANCE




3 CIJ1190.indb 3                                                     11/02/22 12:19

                    78 	




                                   INTERNATIONAL COURT OF JUSTICE
                                                   YEAR 2020
        2020
       13 July                                     13 July 2020
     General List
      No. 166
                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                        OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                       ON THE ELIMINATION OF ALL FORMS
                           OF RACIAL DISCRIMINATION
                                    (UKRAINE v. RUSSIAN FEDERATION)




                                                     ORDER


                    Present: President Yusuf; Vice‑President Xue; Judges Tomka, Bennouna,
                              Cançado Trindade, Donoghue, Gaja, Sebutinde, Bhandari,
                              Robinson, Crawford, Salam, Iwasawa; Registrar Gautier.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cle 44, paragraph 3, of the Rules of Court,
                       Having regard to the Order dated 8 November 2019, whereby the
                    Court fixed 8 December 2020 as the time‑limit for the filing of the
                    Counter‑­Memorial of the Russian Federation;
                       Whereas, by a letter dated 8 June 2020, the Agents of the Russian Fed-
                    eration requested the Court to extend by twelve months the time‑limit for
                    the filing of the Counter‑Memorial, explaining that the restrictions due to
                    the COVID‑19 pandemic had led to ongoing difficulties and related delays

                    4




3 CIJ1190.indb 4                                                                                  11/02/22 12:19

                   79 	     application of the icsft and cerd (ord. 13 VII 20)

                   in the preparation of that pleading; and whereas, upon receipt of this let-
                   ter, the Registrar transmitted a copy thereof to the Agent of Ukraine, in
                   accordance with Article 44, paragraph 3, of the Rules of Court;
                      Whereas, by a letter dated 22 June 2020, the Agent of Ukraine indi-
                   cated that his Government opposed the grant of any extension of the
                   time‑limit for the filing of the Counter‑Memorial, explaining that the
                   coronavirus‑related restrictions currently in place did not justify the
                   extension requested, and that an extension would be severely prejudicial
                   to Ukraine and would unduly delay the resolution of the case by the
                   Court;
                      Taking into account the views of the Parties,
                    Extends to 8 April 2021 the time‑limit for the filing of the Counter‑­
                   Memorial of the Russian Federation; and
                    Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this thirteenth day of July two thousand
                   and twenty, in three copies, one of which will be placed in the archives of
                   the Court and the others transmitted to the Government of Ukraine and
                   the Government of the Russian Federation, respectively.

                                                      (Signed) Abdulqawi Ahmed Yusuf,
                                                                      President.
                                                           (Signed) Philippe Gautier,
                                                                      Registrar.




                   5




3 CIJ1190.indb 6                                                                                 11/02/22 12:19

